Exhibit 10.2 Market Stock Units Agreement # MARKET STOCK UNITS AGREEMENT (U.S. Agreement) THIS MARKET STOCK UNITS AGREEMENT, dated as of (this “ Agreement ”), by and between BIOTA PHARMACEUTICAL, INC., a Delaware corporation (the “ Company ”), and [NAME] (the “ Participant ”). R E C I T A L S: WHEREAS , the Company has previously adopted the Nabi Biopharmaceutical 2007 Omnibus Equity and Incentive Plan, as amended (the “ Plan ”) in order to attract, retain and motivate service providers of the Company and its subsidiaries, and so that such individuals may participate in the Company’s long-term growth of the Company and its subsidiaries; and WHEREAS , the Company desires to grant to the Participant an award of Stock Units in the form of Market Stock Units (the “ MSUs ”), subject to the terms of this Agreement, each of which represents the right to receive on the applicable “ Settlement Date ” (as defined below) one (1) or more shares of the Company’s Common Stock pursuant to the Plan and the terms and conditions contained in this Agreement. NOW, THEREFORE , for good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Company and the Participant, intending to be legally bound, agree as follows: 1.
